Per Curiam.
Respondent was suspended from practice for a period of six months by this Court (253 AD2d 980). He now applies for reinstatement.
We conclude that respondent has complied with the provisions of the order which suspended him and with the provisions of this Court’s rule governing the conduct of suspended attorneys (22 NYCRR 806.9). We are also satisfied that he possesses the requisite character and fitness to resume the practice of law and that he has complied with the requirements of this Court’s rule regulating reinstatement (22 NYCRR 806.12), except for that provision requiring him to show that he has taken and attained a passing score on the Multistate Professional Responsibility Examination (22 NYCRR 806.12 [b] [ii]).
Mindful of respondent’s disciplinary history, we impose conditions on his reinstatement as recommended by petitioner, the Committee on Professional Standards. Respondent shall restrict his practice of law to employment as an attorney for the State of New York until further order of the Court. He *899shall submit copies of his future biennial registration statements to petitioner. Finally, he is directed to comply with the provision of our rules requiring an applicant for reinstatement to demonstrate the taking and passing of the Multistate Professional Responsibility Examination (see, 22 NYCRR 806.12 [b]). Respondent shall report his compliance with this requirement to petitioner on or before December 31, 1999.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, upon the conditions and directions set forth in the decision herein, effective immediately.